Citation Nr: 1824868	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-48 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for right knee disability. 

3.  Entitlement to service connection for left knee disability. 

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to knee disabilities. 

5.  Entitlement to service connection for lumbar spine degenerative joint disease and disc disease ("low back disability"). 

6.  Entitlement to service connection for cervical spine degenerative joint disease and disc disease ("neck disability"). 

7.  Entitlement to service connection for left sided cervical paraspinal denervation, claimed as left shoulder numbness/spasms ("left shoulder disability"). 
8.  Entitlement to service connection for left leg radiculopathy and history of hip bursitis, claimed as left leg/hip numbness/spasms ("left leg/hip disability").


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2008 and September 2010 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Houston, Texas.  Jurisdiction over the Veteran's claims is currently with the RO in Houston, Texas.

The Board remanded these matters in January 2013 and October 2013.  Unfortunately, after a review of the file, the Board finds that another remand is necessary as there has not been substantial compliance with the October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Although the Board acknowledges that the Veteran submitted a RAMP opt-in election form received March 2018, the only issue on appeal that had not been activated at the Board was entitlement to service connection for fibromyalgia.  Therefore, as fibromyalgia is the only issue eligible for the RAMP program, that issue will be processed and adjudicated through the RAMP program.  

The Veteran testified before a Veterans Law Judge (VLJ) in a March 2013 video conference hearing.  He has since retired from the Board.  He also testified before the undersigned Veterans Law Judge in an October 2017 video conference hearing.  Transcripts of both hearings have been associated with the file.  

The Board notes that the Veteran initially requested a hearing regarding the issues of low back disability, neck disability, left shoulder disability and left leg/hip disability.  In October 2013 the Board remanded the matters to allow for that hearing and the Veteran ultimately withdrew her request.  In addition, during the October 2017 Board hearing the undersigned Veterans Law Judge invited the Veteran to provide testimony for all of the issues on appeal after informing her that the VLJ from the March 2013 hearing is no longer with the Board.  The Veteran declined to provide testimony related to all issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

First, the Board notes that the October 2013 remand directives required a VA examination and opinion in relation to the Veteran's insomnia claim.  The RO in the August 2017 supplemental statement of the case makes a general reference to a VA examination in connection to the insomnia claim.  However, upon review of the record, this examination and opinion could not be located and it does not appear that the Veteran was actually afforded an examination for her insomnia claim.  

The Veteran was afforded VA examinations in relation to her claims for left and right knee disabilities and depression.  

The Board finds the June 2015 VA examination and opinion to be inadequate.  The examiner failed to comply with the October 2013 directives, as he did not account for or rule/out osteoarthritis, mild chondromalacia patella, IT band syndrome, and any internal derangement of the knees.  In addition the wording of the report made it unclear as to whether there was or was not a current diagnosis of a bilateral knee disability.  

The Board finds the May 2015 VA opinion to be inadequate.  The examiner diagnosed the Veteran with unspecified depressive disorder, depressed mood, chronic sleep impairment, and mild memory loss.  The Veteran reported in-service events consistent with military sexual trauma.  The examiner opined that it is less likely than not related to military experiences, but did not provide any rationale. 

Lastly, the record indicates that additional notice is required.  There is nothing in the record to indicate that the Veteran was sent an additional VCAA notice regarding secondary service connection as required by the remand directives.  Although there is nothing in the record to suggest a current diagnosis of posttraumatic stress disorder, during the May 2015 examination and during the October 2017 hearing the Veteran reported that she experienced sexual trauma while in service.  Therefore, additional notice regarding military sexual trauma needs to be sent to the Veteran. 

With respect to the remaining claims on appeal the Board finds that VA examinations are required.  There are current diagnoses of record related to a low back disability, neck disability, left shoulder disability and left leg/hip disability.  The evidence indicates lumbar radiculopathy, bursitis, muscle spasm, active left radiculopathy, rotator cuff injury, and pyriformis syndrome.  The Veteran has consistently reported suffering an in-service fall.  There are no medical opinions of record therefore, the Board cannot assess whether service connection for these claims are warranted.  The Veteran has not been afforded a VA examination with respect to these claims.  Given the evidence of current diagnoses and evidence indicating a possible association between these disabilities and the Veteran's military service, the Board finds that examinations are required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.304(f)(5) as well as notice regarding the issue of secondary service connection.  Particularly, the Veteran should be properly notified of how to substantiate a claim of Military Sexual Trauma (MST) including all specific examples of the alternative sources of evidence must be included in the notification to the Veteran.

2.  Obtain and associate any outstanding VA treatment records documenting treatment for bilateral knee disability, left leg/hip disability, left shoulder disability, insomnia, any psychiatric disorder, low back disability, and neck disability.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

3.  Schedule the Veteran for an appropriate VA examination to determine whether she has any current acquired psychiatric disorder related to her active service.  The electronic claims file must be made available to and reviewed by the examiner.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service, to include any military sexual trauma.  

Review of the entire file is required; however, attention is invited to the following:

December 1981 service treatment record indicating signs of depression (VBMS, document labeled STR, receipt date January 26, 2010, page 26 of 47).  

The examiner is asked to specifically discuss the in-service findings of depression, make explicit reference to the service treatment record dated December 1981 and discuss the Veteran's competent reports of being harassed with subsequent and ongoing depression. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the psychiatric disability, to include depression was caused OR aggravated by the Veteran's bilateral knee disabilities.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the psychiatric disability, to include depression was caused OR aggravated by the Veteran's fibromyalgia. 

If PTSD is diagnosed, the examiner must also specifically opine/speak to the Veteran's alleged MST during service, as a stressor for establishing PTSD.  Regardless of what the examiner determines regarding whether such incident happened or not, he/she must provide a fully developed rationale/explanation regarding such stressor.  The examiner is respectively reminded that VA regulation, 38 C.F.R. § 3.304(f), does not require such incidents to be verified through military records or treatment records, instead only credible corroborating evidence is necessary to support such an allegation.

A complete rationale for all opinions should be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of her insomnia.  The entire claims file should be made available to the reviewing examiner and the examiner should indicate in the report that the claims file was reviewed.  

After reviewing the file and conducting a physical examination of the Veteran, and all necessary diagnostic testing, the examiner should address the following:

Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed insomnia is etiologically related to, or had its onset during, her active military service; or is otherwise related to service.  

In offering the opinion, the examiner must specifically discuss the Veteran's competent reports of being harassed with subsequent and ongoing insomnia.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of her claimed bilateral knee disabilities.  The claims file must be made available to the examiner for review, and the examiner should note that it has been reviewed in full.  

The examiner is asked to determine if the Veteran has any current (any time during the appeal period-February 2010 to present) left knee or right knee disability.  

The examiner is to specifically account for and note in the report the prior diagnoses related to the Veteran's knees.  The examiner is to provide an opinion as to whether the prior diagnoses of osteoarthritis, mild chondromalacia patella, IT band syndrome, and any internal derangement of the knee were in error or have otherwise resolved themselves.   

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

For any established left knee or right knee disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any such disability had its onset in service; or is otherwise related to service, to include a fall after jumping from a truck while in service.

Review of the entire file is required; however, attention is invited to the following:

March 1980 and April 1980 service treatment records indicating medial meniscus tear in the right knee, and pain and swelling of the right knee (VBMS, document labeled STR, receipt date January 26, 2010, pages 1, 4, and 5 of 47).  

June 2010 private imaging report of the right knee indicating diagnosis of degenerative type signal in the posterior horn of the medial meniscus (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date May 20, 2011, page 9 of 40).  

October 2010 private imaging report of the left knee indicating diagnosis of mild chondromalacia patella, and thickening of the distal IT band raising the possibility of IT band syndrome (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date May 20, 2011, page 4 of 40). 

October 2010 private medical report indicating diagnosis of unspecified internal derangement of knee suspicious for tendon or ligament rupture (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date May 20, 2011, page 24 of 40).  

November 2010 and February 2011 private medical reports both indicating a review of both knees and assessing concern about ITB syndrome and diagnosis of unspecified internal derangement (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date May 20, 2011, pages 30 and 38 of 40).  

December 2010 private medical report of both knees indicating trochanteric bursitis, spasm of muscle, and unspecified internal derangement of knee (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date May 20, 2011, page 32 of 40).  

The examiner is requested to account for the Veteran's competent reports that she injured both knees while jumping off of a truck in-service, and that she has experienced continuous knee symptomatology since that time.

The examiner must specifically discuss the in-service findings of possible/probable medial meniscus tear right knee, and right knee pain and swelling in April 1980.

6.  Schedule an appropriate examination to determine the nature and etiology the Veteran's left leg/hip, left shoulder, low back, and neck disabilities.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review.  

The examiner should be directed to elicit a complete history from the Veteran.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding the following:

Whether it is at least as likely as not (i.e., probability of 50 percent) that the left leg/hip disability is related to any disease or injury in service. 

Whether it is at least as likely as not (i.e., probability of 50 percent) that the left shoulder disability is related to any disease or injury in service. 

Whether it is at least as likely as not (i.e., probability of 50 percent) that the low back disability is related to any disease or injury in service. 

Whether it is at least as likely as not (i.e., probability of 50 percent) that the neck disability is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the left leg/ hip, left shoulder, low back and/or neck disabilities were caused OR aggravated by the Veteran's bilateral knee disabilities.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the left leg/ hip, left shoulder, low back and/or neck disabilities were caused OR aggravated by the Veteran's fibromyalgia. 

The examiner is asked to provide a complete a rationale for all opinions offered.

8.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




